





RETIREMENT & TRANSITION AGREEMENT AND RELEASE


This Retirement & Transition Agreement and Release (“Agreement”) is made by and
between Scott McQuilkin (“Executive”) and InterDigital, Inc. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).


RECITALS


WHEREAS, Executive was employed by the Company as its Senior Executive Vice
President, Innovation;


WHEREAS, Executive signed an Amended and Restated Employment Agreement with the
Company on January 1, 2013 (the “Employment Agreement”);


WHEREAS, Executive signed an Nondisclosure and Assignment of Ideas Agreement
with InterDigital Communications, LLC, on July 9, 2007, which was subsequently
assigned to the Company on January 1, 2013 (the “Confidentiality Agreement”);


WHEREAS, Executive signed an Indemnity Agreement with the Company on July 9,
2007 (“Indemnity Agreement”);
WHEREAS, the Company and Executive have entered into certain stock option
agreements granting Executive the option to purchase shares of the Company’s
common stock, as well as certain restricted stock unit agreements granting
Executive the right to receive shares of the Company’s common stock, both
subject to the terms and conditions of the applicable Company equity plan and
the stock option agreement or restricted stock purchase agreement applicable to
such option grant or restricted stock unit award (collectively the “Stock
Agreements”);


WHEREAS, Executive has participated in that certain short-term incentive plan
(“STIP”) and Deferred Compensation Plan, effective as of June 12, 2013 (“NQDC”);


WHEREAS, Executive is retiring and separating from Executive’s employment with
the Company effective as of April 1, 2018 (the “Retirement Date”);


WHEREAS, in order to ensure an orderly transition of responsibilities to
successor, Executive has agreed to provide certain Transition Services, as
defined herein;


WHEREAS, the Parties have agreed to a lump sum retirement payment for years of
service and in lieu of salary continuation to enforce the non-compete and
non-solicitation provisions provided in the Employment Agreement; and


WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that Executive may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Executive’s employment with or separation from the Company;


NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Executive hereby agree as follows:


COVENANTS


1.Consideration. In consideration of Executive’s execution of this Agreement and
Executive’s fulfillment of all of its terms and conditions, and provided that
Executive does not revoke the Agreement under Section 7 below, the Company
agrees as follows:





--------------------------------------------------------------------------------







a.COBRA Payments. The Company shall pay on Executive’s behalf for COBRA coverage
for Executive and his covered dependents for a period of twelve (12) months,
provided Executive timely elects and pays for continuation coverage pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”), within the time period prescribed pursuant to COBRA (the “COBRA
Payments”).


b.Transition. Following the Retirement Date, has requested and Executive has
agreed to provide limited transition assistance services to the Company (the
“Transition Services”) on a part-time basis. The Transition Services shall be
provided for a period of 100 calendar days after the Retirement Date (the
“Transition Period”) unless otherwise terminated by Executive by providing a
written notice to the Company five (5) calendar days prior to the termination
date. The Parties reasonably anticipate that during the Transition Period,
Executive will provide services to the Company at a level of more than 20% of
Executive’s level of services during the thirty-six (36) month period prior to
the Retirement Date, but in no event shall Executive be required to provide
services for more than two (2) days per any calendar week. Accordingly, the
Company has reasonably determined that a “separation from service” within the
meaning of Treasury Regulation Section 1.409A-1(h) did not occur as of the
Retirement Date, but shall continue throughout the Transition Period. For the
avoidance of doubt, the Parties agree that a break in service occurred as of the
Retirement Date for purposes of the Stock Agreements. The nature, timing,
location, and scope for the Transition Services will be (i) mutually determined
by the Parties at such time, (ii) within reasonable market practices for such
transition services, and (iii) commensurate with Executive’s skills and
experience. All requests for Transition Services shall be made by the CEO of the
Company. The Company shall pay Executive a total of $120,000 for the Transition
Services (the “Transition Payment”) and the Transition Payment shall be payable
to Executive in 3 equal payments on May 1, 2018, June 1, 2018, and July 1, 2018.
In the event Executive terminates the Transition Services prior to the last day
of the Transition Period, the Transition Payment shall be prorated on a daily
basis and paid to Executive within five (5) business days after the date of
termination.
.
c.Supplemental Release Consideration. For the years of service provided by
Executive, in compliance with Section 7 of the Executive’s Employment Agreement
and subject to Executive executing and not revoking the Supplemental Release
Agreement attached hereto as Exhibit B (the “Supplemental Release”), the
Company, it will pay Executive a lump sum total of Five Hundred Ninety-Six
Thousand Eight Hundred Fourteen Dollars ($596,814.00), less applicable
withholdings (the “Supplemental Retirement Payment”). The Company will make this
payment to Executive on March 15, 2019. The Parties agree that the COBRA
Payments and the Supplemental Retirement Payment shall constitute consideration
for the promises contained in this Agreement, the Supplemental Release, and
Executive’s obligations under Section 7 of the Employment Agreement. Executive
acknowledges further that the COBRA Payments and the Supplemental Release
Payment constitute satisfaction in full of the Company’s obligations pursuant to
Section 7.4 of the Employment Agreement, specifically including the Company’s
obligation in subsection (z) of the second full paragraph of Section 7.4 of the
Employment Agreement which is hereby superseded and replaced by Sections 1.b.
and 1.c. of this Agreement, and that the Restricted Period shall run until April
1, 2019. Regardless of Executive’s death or incapacity prior to the Supplemental
Retirement Payment being made, so long as Executive has otherwise complied with
his obligations, the Company shall be obligated to make such payment as required
under this Agreement.


d.Supplemental Release Agreement. In exchange for the Supplemental Retirement
Payment, Executive agrees to execute, within ten (10) days after the Transition
Period, the Supplemental Release attached hereto as Exhibit B, which agreement
will serve to cover the time period from the Effective Date of this Agreement
through the Supplemental Release Effective Date; provided, however, the Parties
agree to modify the Supplemental Release to comply with any new laws that become
applicable prior to the end of Executive’s post-separation services to the
Company while maintaining as close as possible the intent of the parties as of
the execution of this Agreement. If Executive refuses to sign the Supplemental
Release, Executive shall be deemed to have failed to abide by the material terms
of this Agreement. Further, Executive understands





--------------------------------------------------------------------------------





and agrees that Executive will only be entitled to the consideration set forth
in Section 1.c. if Executive executes the Supplemental Release Agreement within
the time allotted in this Section 1.d. and does not revoke that agreement.


e.General. Executive acknowledges that without this Agreement, Executive is
otherwise not entitled to the consideration listed in this Section 1.


2.Officer Resignations. Effective as of the Retirement Date, Executive agrees to
resign from all positions Executive holds in the Company and all of its Related
Entities (as defined below in Section 6)..


3.Stock. The Parties acknowledge that Exhibit A hereto sets forth and reflects
those stock options and restricted stock units held by Executive as of the
Retirement Date, but which number shall in all instances be governed by the
terms of the applicable Stock Agreements, except as amended by this Agreement.
The Parties agree that for purposes of determining the number of shares of the
Company’s common stock that Executive is entitled to purchase from the Company
pursuant to the exercise of outstanding options, Executive will be considered to
have vested only up to the Retirement Date; any unvested stock options and any
unvested restricted stock units shall forfeit immediately upon the Retirement
Date (for clarity any stock options or restricted stock units scheduled to vest
prior to the Retirement Date shall vest in accordance with the terms of the
Stock Agreements). The exercise of Executive’s vested options shall continue to
be governed by the terms and conditions of the Company’s Stock Agreements. The
Stock Agreements provide that Executive’s vested options shall be exercisable
for 180 days following the Retirement Date.


4.Benefits. Executive’s health insurance benefits as an employee shall cease on
the last day of the month in which the Retirement Date occurs, subject to
Executive’s right to continue Executive’s health insurance under COBRA.
Executive’s participation in all benefits and incidents of employment,
including, but not limited to, vesting in stock options, and the accrual of
bonuses, vacation, and paid time off, will cease as of the Retirement Date.


5.Payment of Salary and Receipt of All Benefits. Executive acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company and its agents have paid or provided all salary, wages, bonuses, STIP
and LTIP payments, accrued vacation/paid time off, notice periods, premiums,
leaves, housing allowances, relocation costs, interest, severance, outplacement
costs, fees, reimbursable expenses, commissions, stock, stock options, vesting,
and any and all other benefits and compensation due to Executive. For clarity,
Executive’s 2017 STIP payment was made in the first quarter of 2018. As of the
Retirement Date, Executive forfeits any rights to any 2018 STIP payment in
accordance with the terms of the STIP.


6.Release of Claims. Executive agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Executive
by the Company and its current and former officers, directors, employees,
agents, investors, attorneys, shareholders, administrators, affiliates, benefit
plans, plan administrators, professional employer organization or co-employer,
insurers, trustees, subsidiaries, “Related Entities”, predecessor and successor
corporations and assigns (collectively, the “Releasees”). “Related Entities”
shall include, but not be limited to, any and all past, present or future
entities, which, directly or indirectly, control, are controlled by or are under
common control of or with, InterDigital, Inc. Executive, on Executive’s own
behalf and on behalf of Executive’s respective heirs, family members, executors,
agents, and assigns, hereby and forever releases the Releasees from, and agrees
not to sue concerning, or in any manner to institute, prosecute, or pursue, any
claim, complaint, charge, duty, obligation, demand, or cause of action relating
to any matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Executive may possess against any of the Releasees arising
from any omissions, acts, facts, or damages that have occurred up until and
including the Effective Date of this Agreement, including, without limitation:


a.    any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship;





--------------------------------------------------------------------------------







b.    any and all claims relating to, or arising from, Executive’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;


c.    any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;


d.    any and all claims for violation of any federal, state, or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Labor
Standards Act; the Fair Credit Reporting Act; the Age Discrimination in
Employment Act of 1967; the Older Workers Benefit Protection Act; the Employee
Retirement Income Security Act of 1974; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; the Uniformed Services
Employment and Reemployment Rights Act; Delaware Discrimination in Employment
Law; Delaware Handicapped Persons Employment Protection Act; Delaware Equal Pay
Law; Delaware Whistleblowers' Protection Act; Delaware Minimum Wage Act;
Delaware Wage Payment and Collection Act; Pennsylvania Human Relations Act, 43
Pa. Cons. Stat. § 951 et seq.; Pennsylvania Equal Pay Law, as amended, 43 Pa.
Cons. Stat. § 336.1 et seq.; Pennsylvania Wage Payment and Collection Law, as
amended, 43 Pa. Cons. Stat. § 260.1 et seq.; Pennsylvania Minimum Wage Act of
1968, 43 Pa. Cons. Stat. § 333.101 et seq.; Pennsylvania Worker and Community
Right-to-Know Act, 41 Pa. Cons. Stat. § 7301 et seq.;


e.    any and all claims for violation of the federal or any state constitution;


f.    any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;


g.    any claim for any loss, cost, damage, or expense arising out of any
dispute over the nonwithholding or other tax treatment of any of the proceeds
received by Executive as a result of this Agreement; and


h.    any and all claims for attorneys’ fees and costs.


Executive agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including any Protected Activity (as defined below). This release
does not extend to any right Executive may have to unemployment compensation
benefits or workers’ compensation benefits. Executive represents that Executive
has made no assignment or transfer of any right, claim, complaint, charge, duty,
obligation, demand, cause of action, or other matter waived or released by this
Section.


7.Acknowledgment of Waiver of Claims under ADEA. Executive acknowledges that
Executive is waiving and releasing any rights Executive may have under the Age
Discrimination in Employment Act of 1967 ("ADEA"), and that this waiver and
release is knowing and voluntary. Executive agrees that this waiver and release
does not apply to any rights or claims that may arise under the ADEA after the
Effective Date of this Agreement. Executive acknowledges that the consideration
given for this waiver and release is in addition to anything of value to which
Executive was already entitled. Executive further acknowledges that Executive
has been advised by this writing that: (a) Executive should consult with an
attorney prior to executing this Agreement; (b) Executive has twenty-one (21)
days within which to consider this Agreement; (c) Executive has seven (7) days
following Executive’s execution of this Agreement to revoke this Agreement; (d)
this Agreement shall not be effective until after the revocation period has
expired; and (e) nothing in this Agreement





--------------------------------------------------------------------------------





prevents or precludes Executive from challenging or seeking a determination in
good faith of the validity of this waiver under the ADEA, nor does it impose any
condition precedent, penalties, or costs for doing so, unless specifically
authorized by federal law. In the event Executive signs this Agreement and
returns it to the Company in less than the 21-day period identified above,
Executive hereby acknowledges that Executive has freely and voluntarily chosen
to waive the time period allotted for considering this Agreement. Executive
acknowledges and understands that revocation must be accomplished by a written
notification to the undersigned Company representative that is received prior to
the Effective Date. The Parties agree that changes, whether material or
immaterial, do not restart the running of the 21-day period.


8.No Pending or Future Lawsuits. Executive represents that Executive has no
lawsuits, claims, or actions pending in Executive’s name, or on behalf of any
other person or entity, against the Company or any of the other Releasees.
Executive also represents that Executive does not intend to bring any claims on
Executive’s own behalf or on behalf of any other person or entity against the
Company or any of the other Releasees.


9.Trade Secrets and Confidential Information/Company Property. Executive
reaffirms and agrees to observe and abide by Section 7 of the Employment
Agreement (the terms of which are expressly incorporated in this Agreement and
survive the Retirement Date, except as modified by Section 1 above) (the
“Surviving Provision”) and the Confidentiality Agreement, specifically including
the provisions therein regarding nondisclosure of the Company’s trade secrets
and confidential and proprietary information, noncompetition and nonsolicitation
of Company employees and customers. Executive agrees that the above
reaffirmation and agreement with the Confidentiality Agreement and the Surviving
Provision shall constitute a new and separately enforceable agreement to abide
by the terms of the Confidentiality Agreement and the Surviving Provision,
entered and effective as of the Effective Date. Executive specifically
acknowledges and agrees that any violation of the Surviving Provision or the
Confidentiality Agreement shall constitute a material breach of this Agreement.
Executive’s signature below constitutes Executive’s certification under penalty
of perjury that Executive has returned all documents and other items provided to
Executive by the Company, developed or obtained by Executive in connection with
Executive’s employment with the Company, or otherwise belonging to the Company,
including, but not limited to, all passwords to any software or other programs
or data that Executive used in performing services for the Company.


10.No Cooperation. Executive agrees that Executive will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Executive agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or other court order. If
approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Executive shall state no more than that
Executive cannot provide counsel or assistance.


11.Nondisparagement. Executive agrees to refrain from any disparagement,
defamation, libel, or slander of any of the Releasees, and agrees to refrain
from any tortious interference with the contracts and relationships of any of
the Releasees. The Company agrees for itself and the Related Entities that it
will not encourage, condone or authorize anyone to make any negative comments or
disparaging remarks about Executive and it will specifically instruct its Board
members and officers not to disparage or otherwise communicate negative
statements or opinions about Executive.


12.Breach. In addition to the rights provided in the “Attorneys’ Fees” section
below, Executive acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Executive
challenging or seeking a determination in good faith of the validity of the
waiver herein under the ADEA, or of any provision of the Confidentiality
Agreement shall entitle the Company immediately to recover and/or cease
providing the consideration provided to Executive under this Agreement and to
obtain





--------------------------------------------------------------------------------





damages, except as provided by law, provided, however, that the Company shall
not recover One Hundred Dollars ($100.00) of the consideration already paid
pursuant to this Agreement and such amount shall serve as full and complete
consideration for the promises and obligations assumed by Executive under this
Agreement, the Surviving Provision, and the Confidentiality Agreement.


13.No Admission of Liability. Executive understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Executive. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Executive or to any third party.


14.Costs. The Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.


15.ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS RETIREMENT AGREEMENT, THEIR INTERPRETATION, EMPLOYEE’S EMPLOYMENT
WITH THE COMPANY OR THE TERMS THEREOF, OR ANY OF THE MATTERS HEREIN RELEASED,
SHALL BE SUBJECT TO ARBITRATION IN PHILADELPHIA, PENNSYLVANIA, BEFORE JUDICIAL
ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH PENNSYLVANIA LAW, INCLUDING THE
PENNSYLVANIA RULES OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY
SUBSTANTIVE AND PROCEDURAL PENNSYLVANIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT
REFERENCE TO ANY CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT
THAT THE JAMS RULES CONFLICT WITH PENNSYLVANIA LAW, PENNSYLVANIA LAW SHALL TAKE
PRECEDENCE. THE DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND
BINDING ON THE PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING
PARTY IN ANY ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF
COMPETENT JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES TO THE
ARBITRATION SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF SUCH
ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL FEES
AND EXPENSES; PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES
AND COSTS TO THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES
HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A
COURT OF LAW BY A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION
WILL NOT PREVENT EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER
PROVISIONAL REMEDY) FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE
SUBJECT MATTER OF THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS
INCORPORATED HEREIN BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT
CONTAINED IN THIS PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT
BETWEEN THE PARTIES, THE PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL
GOVERN.


16.Tax Consequences. The Company makes no representations or warranties with
respect to the tax consequences of the payments and any other consideration
provided to Executive or made on Executive’s behalf under the terms of this
Agreement. Executive agrees and understands that Executive is responsible for
payment, if any, of local, state, and/or federal taxes on the payments and any
other consideration provided hereunder by the Company and any penalties or
assessments thereon. Executive further agrees to indemnify and hold the Company
harmless from any claims, demands, deficiencies, penalties, interest,
assessments, executions, judgments, or recoveries by any government agency
against the Company for any amounts claimed





--------------------------------------------------------------------------------





due on account of (a) Executive’s failure to pay, or Executive’s delayed payment
of, federal or state taxes, or (b) damages sustained by the Company by reason of
any such claims, including attorneys’ fees and costs.


17.Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Executive
represents and warrants that Executive has the capacity to act on Executive’s
own behalf and on behalf of all who might claim through Executive to bind them
to the terms and conditions of this Agreement. Each Party warrants and
represents that there are no liens or claims of lien or assignments in law or
equity or otherwise of or against any of the claims or causes of action released
herein.


18.Protected Activity. Executive understands that nothing in this Agreement
shall in any way limit or prohibit Executive from engaging for a lawful purpose
in any Protected Activity. For purposes of this Agreement, “Protected Activity”
shall mean filing a charge, complaint, or report with, or otherwise
communicating with, cooperating with or participating in any investigation or
proceeding that may be conducted by, any federal, state or local government
agency or commission, including the Securities and Exchange Commission, the
Equal Employment Opportunity Commission, the Occupational Safety and Health
Administration, and the National Labor Relations Board (“Government Agencies”).
Executive understands that in connection with such Protected Activity, Executive
is permitted to disclose documents or other information as permitted by law, and
without giving notice to, or receiving authorization from, the Company.
Notwithstanding the foregoing, Executive agrees to take all reasonable
precautions to prevent any unauthorized use or disclosure of any information
that may constitute Company confidential information under the Confidentiality
Agreement or the Surviving Provision to any parties other than the relevant
Government Agencies. Executive further understands that “Protected Activity”
does not include the disclosure of any Company attorney-client privileged
communications, and that any such disclosure without the Company’s written
consent shall constitute a material breach of this Agreement.


19.No Representations. Executive represents that Executive has had an
opportunity to consult with an attorney, and has carefully read and understands
the scope and effect of the provisions of this Agreement. Executive has not
relied upon any representations or statements made by the Company that are not
specifically set forth in this Agreement.


20.Severability. In the event that any provision or any portion of any provision
hereof or any surviving agreement made a part hereof becomes or is declared by a
court of competent jurisdiction or arbitrator to be illegal, unenforceable, or
void, this Agreement shall continue in full force and effect without said
provision or portion of provision.


21.Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA, in the event that either Party brings an action to enforce or effect its
rights under this Agreement, the prevailing Party shall be entitled to recover
its costs and expenses, including the costs of mediation, arbitration,
litigation, court fees, and reasonable attorneys’ fees incurred in connection
with such an action.


22.Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Executive concerning the subject matter of
this Agreement and Executive’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Executive’s relationship with the Company,
including the Employment Agreement, with the exception of the Surviving
Provision (except as modified herein), the Confidentiality Agreement, and the
Stock Agreements.


23.No Oral Modification. This Agreement may only be amended in a writing signed
by Executive and the Company’s Chief Executive Officer.







--------------------------------------------------------------------------------





24.Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Pennsylvania, without regard for choice-of-law provisions.
Executive consents to personal and exclusive jurisdiction and venue in the
Commonwealth of Pennsylvania.


25.Effective Date. Executive understands that this Agreement shall be null and
void if not executed by Executive, and returned to the Company, within the
twenty-one (21) day period set forth above. Executive has seven (7) days after
Executive signs this Agreement to revoke it. This Agreement will become
effective on the later of (a) the eighth (8th) day after Executive signed this
Agreement, so long as it has been signed by the Parties and has not been revoked
by Executive before that date, or (b) the date it has been signed by both
Parties (the “Effective Date”).


26.Counterparts. This Agreement may be executed in counterparts and each
counterpart shall be deemed an original and all of which counterparts taken
together shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned. The counterparts of this Agreement may be executed and delivered by
facsimile, photo, email PDF, Docusign/Echosign or a similarly accredited secure
signature service, or other electronic transmission or signature. This Agreement
may be executed in one or more counterparts, and counterparts may be exchanged
by electronic transmission (including by email), each of which will be deemed an
original, but all of which together constitute one and the same instrument.


27.Section 409A. It is intended that this Agreement comply with, or be exempt
from, Code Section 409A and the final regulations and official guidance
thereunder (“Section 409A”) and any ambiguities herein will be interpreted to so
comply and/or be exempt from Section 409A. The separation payment set forth in
Section 1.c is intended to constitute deferred compensation for purposes of
Section 409A and comply with Section 409A pursuant to Treasury Regulation
Section 1.409A-3(i)(1). Each payment and benefit to be paid or provided under
this Agreement is intended to constitute a series of separate payments for
purposes of Section 1.409A-2(b)(2) of the Treasury Regulations. The Company and
Executive will work together in good faith to consider either (i) amendments to
this Agreement; or (ii) revisions to this Agreement with respect to the payment
of any awards, which are necessary or appropriate to avoid imposition of any
additional tax or income recognition prior to the actual payment to Executive
under Section 409A. In no event will the Company reimburse Executive for any
taxes that may be imposed on Executive as a result of Section 409A.


28.Voluntary Execution of Agreement. Executive understands and agrees that
Executive executed this Agreement voluntarily, without any duress or undue
influence on the part or behalf of the Company or any third party, with the full
intent of releasing all of Executive’s claims against the Company and any of the
other Releasees. Executive acknowledges that:


(a)    Executive has read this Agreement;


(b)
Executive has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of Executive’s own choice or has elected not to
retain legal counsel;



(c)
Executive understands the terms and consequences of this Agreement and of the
releases it contains; and



(d)    Executive is fully aware of the legal and binding effect of this
Agreement.


[Remainder of page intentionally blank; signature page follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.




SCOTT MCQUILKIN, an individual


Dated: 04/01/2018                            /s/ Scott McQuilkin    
Scott McQuilkin




    
INTERDIGITAL, INC.


Dated: 04/02/2018                            By /s/ William J. Merritt    
William J. Merritt
President & Chief Executive Officer





--------------------------------------------------------------------------------





EXHIBIT A
Vested Equity Awards Held by Executive in his E*TRADE Employee Stock Plan
account as of Retirement Date


a101.gif [a101.gif]





--------------------------------------------------------------------------------







EXHIBIT B


SUPPLEMENTAL RELEASE AGREEMENT


This Supplemental Release Agreement (“Supplemental Release”) is made by and
between Scott McQuilkin (“Executive”) and InterDigital, Inc. (the “Company”)
(collectively referred to as the “Parties” or individually referred to as a
“Party”).


1.Consideration. In consideration for the Supplemental Retirement Consideration
in Section 1.b. of the Retirement & Transition Agreement and Release signed
between Executive and the Company in or around April 2018 (the “Retirement
Agreement”), Executive hereby extends Executive’s release and waiver of claims
to any claims that may have arisen between the Effective Date (as such term is
defined in the Retirement Agreement) and the Supplemental Release Effective
Date, as defined below.


2.Incorporation of Terms of Retirement Agreement. The undersigned Parties
further acknowledge that the terms of the Retirement Agreement, including, but
not limited to, 5 (Payment of Salary and Receipt of All Benefits), 6 (General
Release of Claims), 8 (No Pending or Future Lawsuits), 9 (Trade Secrets and
Confidential Information/Company Property), 10 (No Cooperation), 11
(Nondisparagement), 12 (Breach), and 18 (Protected Activity) shall apply to this
Supplemental Release and are incorporated herein to the extent that they are not
inconsistent with the express terms of this Supplemental Release.


3.Supplemental Release Effective Date. Executive understands that this
Supplemental Release shall be null and void if not executed by Executive, and
returned to the Company, within the twenty-one (21) days after the end of the
Transition Period. Each Party has seven (7) days after that Party signs this
Supplemental Release to revoke it. This Supplemental Release will become
effective on the eighth (8th) day after Executive signed this Supplemental
Release, so long as it has been signed by the Parties and has not been revoked
by either Party before that date (the “Supplemental Release Effective Date”).
The Company will provide Executive the consideration provided in Section 1.b of
the Retirement Agreement on March 15, 2019, in accordance with the terms of that
agreement.


4.Voluntary Execution of Agreement. Executive understands and agrees that
Executive executed this Supplemental Release voluntarily, without any duress or
undue influence on the part or behalf of the Company or any third party, with
the full intent of releasing all of Executive’s claims against the Company and
any of the other Releasees. Executive acknowledges that:


(a)    Executive has read this Supplemental Release;
(b)
Executive cannot sign the Supplemental Release before the end of the Transition
Period;

(c)
Executive has been represented in the preparation, negotiation, and execution of
this Supplemental Release by legal counsel of Executive’s own choice or has
elected not to retain legal counsel;

(d)
Executive understands the terms and consequences of this Supplemental Release
and of the releases it contains; and

(e)    Executive is fully aware of the legal and binding effect of this
Supplemental Release.


[Remainder of page intentionally blank; signature page follows]





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.




SCOTT MCQUILKIN, an individual


Dated: ________________                        
Scott McQuilkin






INTERDIGITAL, INC.


Dated: _______________                        By             
                     











